CHARLES J. SCHUCK, Judge.
This is a claim for damages arising under a contract entered into between the University of Omaha of Nebraska and the athletic board or authorities of Marshall College and occasioned by the failure of the said Marshall College athletic authorities to play a certain basketball game, thereby failing to carry out the provisions of the contract in question and as alleged causing damages to the University of Omaha in the sum of three hundred dollars.
Without considering the merits of the claim, we are of the opinion that the athletic board of Marshall College is not a state agency under the act creating this court; not being an administrative agency of the state government and not having the power to bind the state as such, by any agreement or contract which in equity and good conscience would be enforceable against the state. The functions of the said athletic board are not controlled by the state, nor are its contracts subject to the approval of or supervision by a state agency. Under these circumstances we dismiss the claim as being without our jurisdiction.